           Case 3:20-cv-00220-LRH-WGC Document 10 Filed 11/19/20 Page 1 of 2




1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5

6     DEMETRIUS LAMAR BROCK,                           Case No. 3:20-cv-00220-LRH-WGC
7           Petitioner,
                                                       ORDER
8           v.
9
      RENEE BAKER, et al.,
10
            Respondents.
11

12

13          In this habeas corpus action, after a 65-day extension of time and a 60-day
14   extension of time, the respondents were due to respond to the habeas petition by
15   November 17, 2020. See Order entered April 16, 2020 (ECF No. 3); Order entered July
16   15, 2020 (ECF No. 6); Order entered September 22, 2020 (ECF No. 8).
17          On November 17, 2020, Respondents filed a motion for extension of time (ECF
18   No. 9), requesting a further extension of time, of 30 days, to December 17, 2020, to file
19   their response. Respondents’ counsel states that the extension of time is necessary
20   because of delays caused by the COVID-19 pandemic, and personal reasons.
21          The Court finds that Respondents’ motion for extension of time is made in good
22   faith and not solely for the purpose of delay, and that there is good cause for an
23   extension of time.
24          IT IS THEREFORE ORDERED that Respondents’ motion for extension of time
25   (ECF No. 9) is GRANTED. Respondents will have until and including December 17,
26   2020, to file their response to the petition for writ of habeas corpus.
27   ///
28   ///
                                                   1
           Case 3:20-cv-00220-LRH-WGC Document 10 Filed 11/19/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered April 16, 2020 (ECF No. 3) will remain in

3    effect.

4

5              DATED this 19th day of November, 2020.

6

7
                                                      LARRY R. HICKS
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
